215 F.3d 681 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Christopher A. Moore,    Defendant-Appellant.
No. 99-2609
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 6, 2000
Decided May 31, 2000

Appeal from the United States District Court  for the Central District of Illinois, Rock  Island Division.  No. 98 CR 40038--Michael M. Mihm, Judge. [Copyrighted Material Omitted]
Before Coffey, Flaum and Kanne, Circuit  Judges.
Kanne, Circuit Judge.


1
Police arrested  Christopher A. Moore on probable cause  that he possessed child pornography after  his apartment manager found a magazine  outside of Moore's residence bearing  Moore's name and containing pictures of  nude children. Following his arrest, he  consented to a search of his apartment  during which police found other  depictions of child pornography. Moore  moved to suppress the fruits of the  search because the police officer lacked  probable cause to arrest him, but the  motion was denied. Moore pleaded guilty  to three counts related to the possession  of child pornography and was sentenced to  121 months in prison. He appeals the  denial of the motion to suppress. Finding  no error, we affirm the conviction.

I.  History

2
Officer Dave Tertipes of the Moline,  Illinois, police department responded to  a call on June 25, 1998, to meet the  manager of an apartment complex  concerning "pictures of naked children."  On his arrival, the manager gave Tertipes  a magazine entitled "Ophelia Editions"  that had been found in the hallway of the  apartment complex where Moore lived. The  magazine was addressed to "Chris Moore."


3
The cover of the magazine featured a  drawing of a clothed girl in a  provocative pose who appeared to be about  10 to 12 years old and described the  contents as "Fine Art  Photography   Literature  Non-Fiction." The twenty-  eight-page magazine was a catalogue  accompanied by descriptions and sample  photos of about eighty other  publications, including picture books of  nude children and stories of children en  gaged in sex. The magazine contained a  disclaimer purportedly affirming that the  contents had been reviewed by an attorney  and did not contain "lascivious  exhibition[s]" of persons under eighteen.  Tertipes, who had no special training in  identifying child pornography, found at  least three photographs that he  considered illegal under the state child  pornography law. The catalogue also  contained many written descriptions of  sexual contact with and among minors.


4
Based on this review, Tertipes knocked  on Moore's apartment door and identified  himself to Moore, who invited him to  enter. Tertipes asked Moore about the  magazine, and Moore admitted to ordering  the magazine over the Internet. Moore  characterized himself as a nudist who  "likes to view the human body in its  natural state." Tertipes asked Moore to  come to the police station, and Moore  initially complied voluntarily. Once in  the car, Moore asked if he could leave.  Tertipes consulted with his supervisor  who said, "He doesn't have a choice.  Bring him down." Tertipes placed Moore  under arrest.


5
Once Moore arrived at the station, Lt.  Steve Brockway took over the  investigation. Brockway, who had previous  training and experience in child sexual  abuse and pornography cases, reviewed the  magazine and concluded that it contained  child pornography. Brockway read Moore  his Miranda rights. Following a detailed  explanation of his rights, Moore agreed  to waive his rights and signed a  voluntary waiver form. During  questioning, which lasted about two  hours, Moore referred to himself as a  nudist but eventually admitted that he  had a proclivity toward sex with children  and possessed other depictions of child  pornography at his apartment.


6
Brockway informed Moore that he thought  he had probable cause to obtain a search  warrant and asked Moore if he would  consent to a search of his apartment and  vehicle. Moore agreed and signed a form  consenting to the warrantless search of  his home and vehicle. No evidence  indicated that Moore was incapable of  voluntary consent or that Moore was  threatened or coerced in any way. After  signing the form, Moore ceased the  interview.


7
The police executed the warrant and  found an album containing eighty-nine  photographs of minor boys posed  provocatively or engaged in sexual acts  and a stack of computer-generated photos  of boys engaged in sexual acts. Police  seized Moore's computer, which contained  images of child pornography and e-mail  correspondences detailing Moore's efforts  to arrange meetings with children for the  purpose of engaging in sex. Other  publications, including some that were  advertised in "Ophelia Editions," were  also found.


8
Subsequently, Moore challenged the  legality of the search under the Fourth  Amendment, but the motion to suppress was  denied.

II.  Analysis

9
Moore presents two reasons why the  search should be suppressed. First, he  argues that police lacked probable cause  to arrest him, and therefore, his consent  to the search of his apartment was  involuntary. Second, he contends that as  a matter of law, the police should seek  probable cause review from a neutral  magistrate before executing an arrest. On  a denial of a motion to suppress, we  review the lower court's findings of fact  for clear error and its conclusions of  law de novo. See United States v.  Scheets, 188 F.3d 829, 835 (7th Cir.  1999). The application of facts to a  legal standard such as probable cause  constitutes a mixed question of law and  fact that we review de novo. See United  States v. Johnson, 170 F.3d 708, 713 (7th  Cir. 1999).

A.  Prior Review

10
In Roaden v. Kentucky, 413 U.S. 496, 506  (1973), the Supreme Court held that the  government must obtain a warrant before  seizing allegedly obscene material. The  case involved the seizure of a film by a  county sheriff who had viewed the film  and thought it violated the state's-anti-  obscenity law. The Court reasoned that  the material in question "fell arguably  within First Amendment protection" and  its seizure "is plainly a form of prior  restraint." Id. at 504. A "prior  restraint of the right of expression,  whether by books or films, calls for a  higher hurdle in the evaluation of  reasonableness." Id. The Court demanded  "the most scrupulous exactitude" in  applying the warrant requirement "when  the 'things' [to be seized] are books,  and the basis for their seizure is the  ideas which they contain." Id. (quoting  Stanford v. Texas, 379 U.S. 476, 486  (1965)).


11
Moore asks us to extend this rule to  require prior judicial approval of  arrests for possession of child  pornography. On one occasion, the Court  expressly refused to decide whether a  warrant is required to arrest a suspect  on obscenity charges, see Maryland v.  Macon, 472 U.S. 463, 467 (1985), and we  reject Moore's suggestion for two  reasons.


12
First, Roaden involved the warrantless  seizure of obscene material, not the  arrest of a person, and that distinction  changes the standard governing police  conduct. While arrest may serve in some  circumstances as a prior restraint, its  primary purpose is to bring a suspect  before a magistrate to answer a charge.  It implicates Fourth Amendment rights,  which the Court has balanced against the  interest in effective law enforcement by  requiring probable cause prior to the  arrest. See Illinois v. Gates, 462 U.S.  213, 237-39 (1983); Gerstein v. Pugh, 420  U.S. 103, 112 (1975) (describing probable  cause as a "practical, nontechnical  conception affording the best compromise"  between the interests of individual  liberty and effective law enforcement).  Probable cause, contrary to its name,  demands even less than "probability," see  United States v. Burrell, 963 F.2d 976,  986 (7th Cir. 1992), which is far less  than the "higher hurdle" and "most  scrupulous exactitude" required for a  seizure of First Amendment material.


13
Ideally, the judgment of probable cause  is made in a warrant proceeding before a  detached, neutral magistrate, but it also  can be made, and routinely is made, by  police officials. See Gerstein, 420 U.S.  at 112.  In Gerstein, the Court noted  that although "the Court has expressed a  preference for the use of arrest warrants  when feasible . . . it has never  invalidated an arrest supported by  probable cause solely because the  officers failed to secure a warrant." Id.  at 113 (citations omitted). But see  Payton v. New York, 445 U.S. 573, 576  (1980) (prohibiting warrantless entries  into a suspect's dwelling to effect  felony arrest). Five years after Payton,  the Court decided Maryland v. Macon and  expressly left open the issue of whether  a warrant may be required before an  arrest on obscenity charges. 472 U.S. at  467. No authorities cited by either party  to this appeal, nor any found by this  Court have taken this additional step to  require arrest warrants in any instance  other than arrests in a suspect's home.  The protection of First and Fourth  Amendment values does not compel this  Court to take this step today.


14
The arrest of a suspect for possession  of contraband does not constitute a prior  restraint in the way the seizure of books  or films does. While at first glance it  may seem odd to require more judicial  protection for the liberty of one's books  than for one's body, the distinction  reflects this country's great concern  with the chilling effect on protected  speech brought on by a government  seizure. An ordinary arrest implicates an  individual's Fourth Amendment freedoms  and must meet the constitutional standard  of reasonableness. The seizure of an  individual's books implicates both First  and Fourth Amendment liberties, for which  the Supreme Court has required heightened  judicial protection to afford the right  to free expression the breathing room it  needs to survive. In some circumstances,  an arrest might implicate First Amendment  rights as well, but Moore's arrest did  not act as a prior restraint, and  therefore we need not reach that issue.


15
Given the facts of this case, we decline  to extend this level of heightened  protection to arrests that do not  constitute prior restraints. Officer  Tertipes arrested Moore based on probable  cause to believe he possessed child  pornography. In terms of the First  Amendment, Moore was not a speaker, and  his arrest cannot be considered a prior  restraint. Therefore, a warrantless  arrest could be effected if the situation  as known to Tertipes met the requirements  of probable cause.


16
The second reason we reject Moore's  argument that a warrant was required for  his arrest lies in the distinction  between arguably obscene material at  issue in Roaden, and child pornography.  Like obscenity, the Court has held that  child pornography is not protected  expression, and the states may regulate  it without offending the Constitution.  See New York v. Ferber, 458 U.S. 747, 764  (1982); see also United States v.  Andersson, 803 F.2d 903, 907 n.3 (7th  Cir. 1986). However, the concern with  chilling protected speech by regulating  arguably obscene material, which is  presumptively protected under Roaden, 413  U.S. at 504, is outweighed by the  compelling state interests in protecting  children in the case of child  pornography. See Ferber, 458 U.S. at 756-  59. Accordingly, the states are free to  regulate child pornography without the  strictures of the complex, community  standards test required for obscenity  under Miller v. California, 413 U.S. 15,  24-25 (1973). See Ferber, 458 U.S. 764-  65.


17
The application of child pornography  standards involves a more limited inquiry  than Miller requires, see Ferber, 458  U.S. at 764-65, and is within the  competency and experience of police  officers making a probable cause  determination. As such, we see no need to  extend Roaden to require pre-arrest  judicial oversight of whether particular  material constitutes child pornography.

B.  Probable Cause

18
We now reach the issue of whether the  magazine in this case provided Officer  Tertipes with probable cause to arrest  Moore. We have held that probable cause  "exists if, at the moment the arrest was  made, the facts and circumstances within  the officers' knowledge . . . were  sufficient to warrant a prudent person in  believing that an offense has been  committed." Burrell, 963 F.2d at 986  (citation omitted). "Probable cause  requires more than bare suspicion but  need not be based on evidence sufficient  to support a conviction, nor even a  showing that the officer's belief is more  likely true than false." Id. (quoting  Brinegar v. United States, 338 U.S. 160,  175 (1949)). In addition, because the  situations that officers face "in the  course of executing their duties are more  or less ambiguous," probable cause allows  for reasonable mistakes by the officer.  Gerstein, 420 U.S. at 112.


19
To effect a lawful arrest, Tertipes  needed to have probable cause that Moore  possessed child pornography as defined by  Illinois law. Illinois law prohibits the  knowing possession of "any film,  videotape, photograph or other similar  visual reproduction . . . of any child .  . . engaged in any activity described in  subparagraphs (i) through (vii)." 720  Ill. Comp. Stat. 5/11-20.1(a)(6).  Subparagraph (vii) prohibits a child  "depicted or portrayed in any pose,  posture or setting involving a lewd  exhibition of the unclothed genitals,  pubic area, buttocks, or, if such person  is female, a fully or partially developed  breast of the child or other person." 720  Ill. Comp. Stat. 5/11-20.1(a)(1)(vii).


20
In determining whether a display is  "lewd," Illinois has applied the factors  discussed in United States v. Dost, 636  F.Supp. 828, 832 (S.D. Cal. 1986), aff'd  sub nom. United States v. Wiegand, 812  F.2d 1239 (9th Cir. 1987). See People v.  Lamborn, 708 N.E.2d 350, 354 (Ill. 1999).  The Dost test considers the following six  characteristics: (1) whether the focal  point is on the child's genitalia or  pubic area; (2) whether the setting is  sexually suggestive, i.e., in a place or  pose generally associated with sexual  activity; (3) whether the child is  depicted in an unnatural pose, or in  inappropriate attire, considering the age  of the child; (4) whether the child is  fully or partially clothed, or nude; (5)  whether the visual depiction suggests  sexual coyness or a willingness to engage  in sexual activity; and (6) whether the  visual depiction is intended or designed  to elicit a sexual response in the  viewer. See Dost, 636 F.Supp. at 832. The  visual depiction need not involve all  these factors to be considered lewd, and  the court must consider the overall  content of the depiction, taking into  account the age of the minor. See  Lamborn, 708 N.E.2d at 355; see also  United States v. Knox, 32 F.3d 733, 746  n.10 (3d Cir. 1994).


21
Officer Tertipes based his belief that  the magazine contained child pornography  on three photographs contained in the  magazine. Two photos in the magazine  Boyhood Australia showed young boys naked  in the wilderness. One photo showed a boy  who appeared to have stopped while  walking across a stream. His exposed  genitals were the focal point of the  photograph. The second photograph showed  a boy climbing a tree with his legs  separated and his buttocks near the  center of the photo. Both photos  reasonably could be considered to depict  the boys in unnatural poses designed to  elicit sexual responses from the viewer.  While neither appear to depict sexual  activity or sexuality, the poses of naked  children that emphasize their  exposedgenitalia and buttocks seem  designed to provoke a sexual response.


22
The third photograph advertised a  publication called The Age of Innocence.  It showed two naked girls embracing, one  standing behind the other with her arms  around the girl in front of her. Both  girls seemed to be reaching for the  other's pubic areas. The front girl's  breasts are the focal point of the  photograph, and a blurb accompanying the  photo describes the "adolescent girls" as  "yummy" and the photos as "mostly above-  the-waist (but ever-so-erotic)." The  position of the children suggests the two  girls are willing to engage in sexual  activity and seems designed to elicit a  sexual response in the viewer.


23
At the suppression hearing, Officer  Tertipes testified that he considered the  three photographs to be lewd, which he  defined in his own words as "something  that . . . would disturb someone . . .  maybe an inappropriate act, maybe the  normal person would view to be  unacceptable." His definition does not  track the statutory language, but an  officer's on-the-spot probable cause  determination does not require a precise  legalistic assessment of the publication  and application of the relevant case law.  Tertipes adequately identified three  photographs that gave him probable cause  to believe Moore possessed child  pornography within the meaning of  Illinois law. Tertipes followed up his  assessment of the magazine, which  included not just the photographs but the  narratives regarding sex with children,  by confirming Moore's connection to the  magazine and by interviewing Moore. Based  on all of this information, Tertipes had  probable cause to believe Moore had  knowingly committed the crime of  possession of child pornography.

III.  Conclusion

24
We conclude that Officer Tertipes had  probable cause to believe Moore possessed  child pornography, justifying Moore's  arrest and subsequent voluntary  interrogation. Therefore, Moore's Fourth  Amendment right to be free from  unreasonable searches of his premises was  not violated when he voluntarily granted  the Moline police permission to search  his apartment and seize the illegal  material found there. The district  court's denial of the motion to suppress  is Affirmed.